BRITT, Judge.
Inasmuch as defendant pled guilty, this appeal presents only the question whether error appears on the face of the record proper. State v. Roberts, 279 N.C. 500, 183 S.E. 2d 647 (1971). A careful review of the record discloses no error. The bills of indictment are regular in all respects; defendant’s pleas were understandingly and voluntarily made; and the sentences imposed are within the statutory limits. State v. Roberts, supra; State v. Wyatt, 16 N.C. App. 626, 192 S.E. 2d 683 (1972).
The judgments appealed from are
Affirmed.
Judges Campbell and Baley concur..